HOUGH, Circuit Judge.
I agree with the foregoing opinion as far as it goes. There are, however, two points for which this decision will by inference be thought authority and as to which I do not wish to be concluded. They are: (1) Whether under the circumstances shown by the ^record this plaintiff should not be relegated to his action at law; and (2) whether in any form of action plaintiff can recover damages for infringements committed before he not only registered his Haim of copyright, but deposited the requisite number of copies.